      Case 8:21-cr-00008-CJC Document 7 Filed 02/02/21 Page 1 of 2 Page ID #:46



1    TRACY L. WILKISON
     Acting United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     JASON C. PANG (Cal. Bar No. 296043)
4    Assistant United States Attorney
     International Narcotics,
5     Money Laundering, & Racketeering Section
          1400 United States Courthouse
6         312 North Spring Street
          Los Angeles, California 90012
7         Telephone: (213) 894-2652
          Facsimile: (213) 894-0141
8         E-mail:    Jason.Pang@usdoj.gov

9    Attorneys for Plaintiff
     UNITED STATES OF AMERICA
10
                            UNITED STATES DISTRICT COURT
11
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
     UNITED STATES OF AMERICA,               No. CR 21-00008-CJC
13
               Plaintiff,
14                                           NOTICE OF APPEARANCE
                     v.
15
     HUGO SERGIO MEJIA,
16
               Defendant.
17

18
          Plaintiff United States of America, hereby advises the Court
19
     that the above-captioned case has been assigned to a new Assistant
20
     United States Attorney (“AUSA”) as follows:
21

22

23                              Name                    E-Mail Address
       Previously Assigned      Puneet V. Kakkar        puneet.kakkar@usdoj.gov
24     AUSA
25
       Newly Assigned AUSA      Jason C. Pang           Jason.Pang@usdoj.gov
26

27

28
      Case 8:21-cr-00008-CJC Document 7 Filed 02/02/21 Page 2 of 2 Page ID #:47



1         Please make all necessary changes to the Court’s Case

2    Management/Electronic Case Filing system to ensure that the newly

3    assigned AUSA is associated with this case and receives all e-mails

4    relating to filings in this case, and that the previously assigned

5    AUSA is removed from the docket.

6    Dated: February 2, 2021              Respectfully submitted,

7                                         TRACY L. WILKISON
                                          Acting United States Attorney
8
                                          BRANDON D. FOX
9                                         Assistant United States Attorney
                                          Chief, Criminal Division
10

11                                              /s/ Jason C. Pang
                                          JASON C. PANG
12                                        Assistant United States Attorney

13                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          2
